TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00157-CV


                              Gregory Michael Klapesky, Appellant

                                                  v.

       Eleuteria “Neca” Sansone, Renee Little, and Philip Gianno Sansone, Appellees


   FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395th JUDICIAL
DISTRICT NO. 05-023-A395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Gregory Michael Klapesky filed his notice of appeal on February 27, 2006.

On March 29, 2006, this Court received notice from the Williamson County district clerk’s office

that Klapesky’s request for a free copy of the record was denied, Klapesky had not paid for the

clerk’s record, and the clerk’s record was overdue. On June 26, 2006, the Clerk of this Court

notified Klapesky that his appeal would be dismissed for want of prosecution if he did not make

satisfactory arrangements to pay for the cost of preparing the clerk’s record by July 6, 2006. To date,

Klapesky has not responded to this Court’s notice. Accordingly, we dismiss the appeal for want of

prosecution. Tex. R. App. P. 37.3(b).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices B.A. Smith, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: October 19, 2006